Citation Nr: 0613240	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-00 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from March 1970 to December 
1971.  He served in the Republic of Vietnam from September 
1970 to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

Historically, a December 1996 rating decision denied a claim 
for service connection for peripheral neuropathy.  

In October 1999, in addition to denying service connection 
for Hepatitis C, the Board denied service connection for 
peripheral neuropathy.  Subsequently, the veteran applied to 
reopen that claim.  A November 2005 Board decision denied 
service connection for post-traumatic stress disorder (PTSD) 
and for Type I diabetes mellitus, and also denied a 
compensable evaluation for malaria.  The Board remanded the 
issue of service connection for peripheral neuropathy because 
the RO had adjudicated the issue de novo rather than on the 
basis of whether new and material evidence had been received 
to reopen that claim, which was jurisdictional.  The case has 
now been returned for appellate consideration.  


FINDINGS OF FACT

1.  A decision of the Board of October 1999 denied service 
connection for peripheral neuropathy and is final.

2.  The evidence received since the Board decision is not 
new and material and when considered together with the 
evidence previously on file does not reopen that claim.  




CONCLUSION OF LAW

1.  The decision of the Board of October 1999 which denied 
service connection for peripheral neuropathy is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100(a), 
20.1104, 20.1105 (2005).  

2.  New and material evidence has not been submitted since 
that decision to reopen that claim.  38 U.S.C.A. §§ 5107(a), 
5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Here, the veteran was provided the required notice in an 
August 2002 RO letter.  

The veteran's service medical records (SMRs) are on file, as 
are private clinical records and relevant statements from 
private clinical sources.  Also, his VA outpatient (VAOPT) 
records are on file and he was previously provided a VA nexus 
examination.  

"VA has chosen to assist claimants attempting to reopen in 
limited circumstances.  Specifically, VA will give the 
assistance described in [38 C.F.R.] § 3.159(c)(1)-(3) 
[obtaining Federal and non-Federal records].  Until the claim 
is reopened, however, VA will not give the assistance in 
[38 C.F.R.] § 3.159(c)(4) (providing a medical examination or 
obtaining a medical opinion)."  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. September 2003) (PVA).  Accordingly, the veteran 
has not been afforded a recent VA nexus examination. 

The more recent statements and correspondence from the 
appellant and his representative do not make reference to or 
otherwise mention any additional and relevant evidence from 
other sources.  

Further, although offered, the appellant declined his 
opportunity for a hearing to provide oral testimony in 
support of his application to reopen the claim.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Law and Regulations Governing Service Connection

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.; 
See, too, Savage v. Gober, 10 Vet. App. 488, 495 (1997).

38 U.S.C.A. § 1116(a) provides for presumptive service 
connection on the basis of herbicide exposure for diseases 
specified in 38 U.S.C.A. § 1116(a)(2).  They must have been 
manifested to a degree of at least 10 percent within a 
specified period in a veteran who, while in the military, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  Acute and 
subacute peripheral neuropathy, becoming manifest to a degree 
of disability of 10 percent or more, are diseases listed at 
38 C.F.R. § 3.309(e).  

Previously, 38 C.F.R. § 3.307(a)(6)(ii) provided that:

The diseases listed at Sec. 3.309(e) shall have 
become manifest to a degree of 10 percent or more 
at any time after service, except that [] acute 
and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent of more 
within a year [] after the last date on which the 
veteran was exposed to an herbicide agent during 
active military, naval, or air service. 

However, Note 2 to 38 C.F.R. § 3.309(e) states that "[f]or 
the purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset."  

Earlier 38 C.F.R. § 3.307(6)(iii) had provided that it was 
only after it was shown that a veteran had a disease presumed 
to be related to herbicide exposure (listed at 38 C.F.R. 
§ 3.309(e)) that the presumption of exposure attached.  But 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001); 
(H.R. 1291) (Dec. 27, 2001) has changed this such that the 
presumption attaches even before a determination is made as 
to whether the disease is one presumed to be related to 
herbicide exposure.  

38 U.S.C.A. § 1116(a)(1)(B) provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines, 
in regulations prescribed under this section, warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  
38 U.S.C.A. § 1116(b)(1).  

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991, and (B) all other 
sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall 
take into consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3). 

The Secretary has determined that a positive association does 
not exist between chronic peripheral nervous system disorders 
and herbicide exposure.  See 65 Fed. Reg. 59232-43, at 59238-
9 (Nov. 2, 1999).  And, more recently, the Secretary has 
determined that a positive association does not exist between 
chronic persistent peripheral neuropathy and herbicide 
exposure.  See 67 Fed. Reg. 42605 (June 24, 2002).

October 1999 Board Decision and Reopening

In October 1999, in addition to denying service connection 
for Hepatitis C, the Board denied service connection for 
peripheral neuropathy on the basis that the claim was not 
well grounded because, although it was maintained that his 
peripheral neuropathy was due to in-service exposure to Agent 
Orange in Vietnam, there was no evidence of record showing 
that he developed either acute or subacute peripheral 
neuropathy that would be presumptively service connected 
under applicable law and regulation.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309.  His peripheral neuropathy had been 
present only since 1994 and had not appeared within weeks or 
months of exposure to an herbicide agent nor had it resolved 
within two years of the date of its onset.  See Note 2 to 38 
C.F.R. § 3.309(e).  There was no diagnosis of acute or 
subacute peripheral neuropathy, as contemplated by VA 
regulation, or, in the alternative, that the disease 
(including chronic, as opposed to acute or subacute 
peripheral neuropathy) manifested to a compensable degree 
within a year after service.  Rather, he had chronic 
peripheral neuropathy due to Hepatitis C with vasculitis and 
since service connection was not warranted for Hepatitis C, 
secondary service connection, including secondary 
aggravation, was not warranted for any peripheral neuropathy 
stemming therefrom.  

When, as here, the Board already has denied a claim for a VA 
benefit, the decision is final and binding on the appellant 
based on the evidence then of record unless the Chairman of 
the Board determines that reconsideration is warranted or 
another exception to finality applies-such as the decision 
was clearly and unmistakably erroneous or the appellant 
submits evidence that is both new and material to the case; 
otherwise, no claim based upon the same factual basis shall 
be considered.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. 
§§ 3.105(a), 3.156(a), 20.1100; Evans v. Brown, 9 Vet. 
App. 273 (1996).  

The Board must determine whether new and material evidence 
has been received because it affects the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id. Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

The VCAA amendments to 38 C.F.R. § 3.156 only apply to 
applications to reopen that were received on or after August 
29, 2001.  Here, the veteran's petition to reopen was 
received in February 2004, after that cutoff date.  
Therefore, the amended version of 38 C.F.R. § 3.156(a), 
providing a new definition of new and material evidence, 
applies to this case.  New evidence is that which was not 
previously considered, i.e., neither cumulative nor redundant 
of earlier evidence, and material evidence is that which by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Indeed, for the 
limited purpose of determining whether the claim should be 
reopened, weighing the probative value of the evidence in 
question is not permitted.  See Wilkinson v. Brown, 8 Vet. 
App. 263, 270-71 (1995) (citing Justus v. Principi, 3 Vet. 
App. 510 (1992); Cox v. Brown, 5 Vet. App. 95, 98 (1993); and 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993)).  The question 
of the probative value of new and material evidence does not 
arise until the claim is reopened and addressed on the 
full merits.  

The new evidence must tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
the last final disallowance of the claim but need not be 
probative of all elements required for the award.  Sutton v. 
Brown, 9 Vet. App. 553, 562 (1996) (citing Evans v. Brown, 9 
Vet. App. 273, 283 (1996)).  

Old Evidence

The evidence on file at the time of the October 1999 Board 
decision included the veteran's SMRs which were negative for 
peripheral neuropathy.  

Medical reports from Valley View Hospital and Medical Center 
in April 1985 showed that on examination of the veteran's 
hand there was a large foreign body between the third and 
fourth metacarpals.  The impression was that it caused a 
triggering effect and irritation of the digital nerve.  X-
rays confirmed a triangular metallic foreign body of the soft 
tissue between the third and fourth metacarpals and medial to 
this foreign body was a much smaller one at the level of the 
fourth metacarpal.  He thereafter underwent a removal of 
foreign body of the right hand and release of the fourth 
trigger finger.  

Medical records from the Humana Hospital-Mountain View 
included a November 1991 statement from S.M., M.D. that the 
veteran was referred for evaluation due to an abnormal 
Hepatitis profile.  On examination he stated that annual 
physical examinations over the years had disclosed abnormal 
liver tests.  An October 1991 Hepatitis profile showed him to 
be Hepatitis C antibody positive and Hepatitis B core 
antibody positive, but surface antibody and antigen negative.  
It was noted there was a positive Hepatitis C antibody and 
the odds were high that he did have chronic Hepatitis, but 
there were false-positives with the test.  

Reports from Denver Arthritis Clinic dated from November 1993 
to August 1994 show that in January 1994 the veteran received 
treatment for vasculitis that was associated with chronic 
active Hepatitis C.  In February 1994, the diagnosis was 
vasculitis with peripheral neuropathy and a rash.  

Treatment reports from A.F., M.D., of the Denver Arthritis 
Clinic included a March 1995 clinical entry that the 
veteran's peripheral neuropathy was related to vasculitis.  

Records from the Rose Medical Center reflected diagnoses 
including chronic hepatitis, vasculitis, and peripheral 
neuropathy.  As to peripheral neuropathy, it was indicated 
that the cause of peripheral neuropathy was unclear, but 
there were several key possibilities, including multiple 
infarcts which usually included more of a dementia picture, 
and that with chronic diarrhea secondary to vasculitis there 
could be a B12 deficiency causing peripheral neuropathy.  
Reports in January 1995 showed that the veteran's peripheral 
neuropathy was secondary to vasculitis.  

An April 1995 VA examiner stated that the veteran's 
cryoglobulinemia associated with Hepatitis C produced 
secondary leukocytoclastic vasculitis involving the skin, 
joints, pleura, peritoneum, and peripheral nerves.  The 
veteran recalled having abdominal surgery in 1971 and a blood 
transfusion.  After examination, the diagnosis was chronic 
hepatitis secondary to Hepatitis C virus infection 
complicated by cryoglobulinemia with leukocytoclastic 
vasculitis and peripheral neuropathy with left foot drop, 
etc.  

In April 1997, A.F., M.D. recalled that he had treated the 
veteran for several years and the veteran had vasculitis 
along with a virus consistent with Hepatitis C.  A.F. 
recalled that the veteran underwent a liver biopsy in 1992 
which revealed chronic active hepatitis and signs of fibrosis 
which could lead to cirrhosis.  The veteran had positive 
cryoglobulins which were proteins in the blood that lead to 
vasculitis conditions.  

Thereafter, A.F., M.D. found that the veteran contracted 
viral hepatitis by transfusions that he received related to 
his military time in service and that Hepatitis C is a virus 
that can remain in a low-grade chronic active state for many 
decades but can cause inflammation of the liver, as was found 
in this case.  

A.F., M.D. stated this had left the veteran with persistent 
and severe peripheral neuropathy of both pain and weakness, 
especially of the left foot and right hand.  After 
examination, A.F., M.D. concluded that the veteran's 
vasculitis and hepatitis as documented in his records, were 
service-related and related to blood transfusions received in 
service.  

In May 1997, M.M., M.D., acknowledged that the veteran 
received care at the VAMC rheumatology clinic and stated that 
he had severe peripheral neuropathy which was most likely 
secondary to mixed cryoglobulinemia, a condition probably due 
to chronic Hepatitis C infection.  Although not definite, the 
veteran likely contracted chronic Hepatitis C infection from 
blood transfusions, possibly during his treatment of injuries 
suffered in service.  

In April 1998 A.F., M.D. wrote that Hepatitis C in the large 
majority of cases was obtained through transfusions of blood 
products.  The veteran had a history of having received blood 
products with transfusions in 1969 and 1970.  Hepatitis C was 
noted to be a chronic viral Hepatitis which often can lie 
dormant and be asymptomatic for many years or even decades 
prior to causing active inflammation with liver abnormalities 
and vasculitis of the skin.  It was the physician's strong 
medical opinion that the veteran had longstanding Hepatitis C 
which was acquired by transfusions in 1969 and 1970 and was 
responsible for his present chronic active Hepatitis and 
vasculitis and that there was nothing of the history to 
suggest another source for the infection and this would be 
quite typical of such an episode.  

New Evidence

Received in September 2002 were copies of letters from the 
veteran during his military service.  They make no reference, 
directly or indirectly, to any form of peripheral neuropathy.  

On VA psychiatric examination in October 2002, to determine 
whether the veteran had PTSD, it was noted that he reported 
having developed peripheral neuropathy in the 1990s and that 
an April 1999 VA clinical note indicated that he had been 
referred for therapy for peripheral neuropathy.  

On VA general medical examination in October 2002 it was 
noted that the veteran had a history of severe vasculitis of 
the lower extremities associated with cyroglobulin anemia, 
the exact cause of which was undetermined.  He had a history 
of Hepatitis C and peripheral neuropathy.  His diabetes, 
which began in 1994, was due to pancreatitis and was not 
associated with the peripheral neuropathy which predated the 
diabetes and came on in 1990 when his vasculitis was 
diagnosed.  So, these two seemed interrelated.  Although the 
exact cause of the vasculitis was undetermined, it was 
associated with his cryoglobulin anemia.  It was noted a 
second time that his peripheral neuropathy did not appear to 
be causally related to his diabetes.  The diagnoses included 
severe peripheral neuropathy, the causative factor being 
related to vasculitis and not to diabetes.  

VAOPT records of from 2002 to 2004 reflect treatment for 
multiple conditions, including the veteran's chronic 
peripheral neuropathy.  Some records suggest that his 
peripheral neuropathy is secondary to (1) diabetes, (2) 
diabetes and alcoholism, and (3) diabetes, alcoholism, and 
vasculitis, although these diagnoses were made without the 
benefit of a review of all of the claim files.  

Analysis

What the additional evidence does not address, and which was 
a dispositive point at the time of the October 1999 Board 
decision, is that the veteran's peripheral neuropathy is not 
shown to be acute or subacute, as required for it to be 
presumptively related to inservice herbicide exposure.  
Similarly, his chronic peripheral neuropathy is not otherwise 
shown to be of service origin.  

Rather, the veteran has essentially attempted to reassert the 
previous contention that his current chronic peripheral 
neuropathy is either of service onset or is due to Hepatitis 
C, or vasculitis due to Hepatitis C, which reportedly was of 
service onset.  However, service connection is not in effect 
for Hepatitis C or for vasculitis.  Rather, the veteran's 
only service-connected disorder is residuals of malaria which 
has never been shown to have any connection with the 
veteran's chronic peripheral neuropathy.  

Moreover, to the extent that the new evidence indicates that 
the veteran's chronic peripheral neuropathy is due to 
diabetes, the diabetes is also not shown to be of service 
origin.  Likewise, to the extent that it is due to 
postservice alcoholism, or to any combination of diabetes, 
alcoholism, and vasculitis this does not establish a basis 
for granting service connection.  

Accordingly, the new evidence, even when considered together 
with the old evidence, is insufficient to reopen the 
previously denied claim. 

Since the appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


ORDER

The petition to reopen the claim for service connection for 
peripheral neuropathy is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


